Title: From George Washington to Nicholas Cooke, 3 March 1777
From: Washington, George
To: Cooke, Nicholas



Sir
Head Qrs Morristown March 3th 1777.

I was yesterday honoured with your Letter of the 9th Ulto.
The Extracts you have been pleased to favour me with, shew, that the Two Regiments of foot & that of Artillery were established on a plan more extensive & generous, than that of mere, local defence, and the Objections formerly made are almost wholly done away, by the Order permitting the Men to be enlisted into the Continental Regiments. Indeed the peculiar circumstances of R. Island, under an Invasion, would furnish many apologies for the measure.
I am much Obliged by your exertions to raise your Quota of Troops. (The situation of our Affairs, requires every nerve to be strained to accomplish the Work in the different States, and no pains should be spared to provide the Men with Arms & every Other necessary. Our want of the former, is a matter of concern to me, and it is to be regretted, that the States individually have paid too little attention to the obtaining Supplies themselves.)
I cannot give a decisive answer respecting Col. Green’s discharge. In a few days there will be a further Negotiation upon the Subject of prisoners, after which, It may be in my power to inform you with more certainty. At present there is an impediment. As he is the first Lieutt Colo., and conducted himself with bravery & to good acceptance in the Canada expedition, I would advise, that the matter of Command should lie over a little longer; after the negotiation I may be able to satisfye you.
I wish regular Lists of the Prisoners returned to the Enemy, had

been transmitted, specifying the Names—rank & Corps of the Officers & number of privates—A Receipt similar to the one sent me does not answer the purpose. It appears by a Letter from Genl Arnold that the prisoners from New Hampshire had also gone in, & that some Exchange had been made. So far as this was of Continental prisoners, ’twas wrong. Unless some regular mode is observed & under the direction of One Head, the business can never be conducted with propriety nor the state of matters in this instance be ever known. It is necessary for me to know what Officers are sent in by us, & what are returned. I would also wish to be furnished with regular Accounts or as much so as possible, of the Expences incurred by you in supporting the prisoners taken by Continental Arms in the Land service, also of those in the Marine line—They should be separate. Accounts are kept on the part of the Enemy of all Rations, disbursements & Cloathing and we should have ours ready for a Settlement. In future, I hope, the Management of prisoners will be better understood, & that the most perfect & accurate Accounts will be kept on our part of every charge incident to their support &c. I have the Honor to be with great esteem Sir Yr Most Obedt sert

Go: Washington

